Citation Nr: 9932173	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.  

2. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  

3. Entitlement to an increased (compensable) rating for a 
deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1946 and from December 1946 to September 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between currently demonstrated knee disabilities, which 
were first manifested many years after service, and 
service.

2. The veteran's low back disorder is currently manifested by 
pain, arthritic changes, and range of motion limited to 40 
degrees forward flexion, 20 degrees extension, and 10 
degrees bilateral lateral flexion.  

3. The veteran's deviated nasal septum is currently shown to 
obstruct the nasal passages more than a minimal amount.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for bilateral knee 
disabilities. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2. The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5295 (1999).  

3. The criteria for a compensable rating for a deviated nasal 
septum have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.97, Code 6502 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Knee Disabilities

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran contends that his bilateral knee disorder had its 
onset during service.  He asserts that he was very active 
while in service, including playing competitive badminton, 
which is very hard on the knees.  While he acknowledges that 
he did not seek treatment for knee pain during service, he 
states that he treated his knee pain with massage and ice 
packs.  

Review of the service medical records shows no complaint or 
manifestation of a disability of either knee.  Records of 
treatment following service first show a knee disability in 
1990, when he was seen for complaints of left knee pain.  An 
MRI study showed a tear of the medial meniscus and associated 
degenerative findings in the medial compartment.  A left knee 
arthroscopy was performed in April 1990.  He began having 
complaints of right knee pain in January 1991, which he had 
indicated had had its onset the previous fall.  An 
arthroscopy was performed on that knee in March 1992 at which 
time the diagnosis was torn meniscus and degenerative 
arthritis, with moderate chondrolysis and cartilage fractures 
of the lateral and medial condyle.  The records of the 
treatment that the veteran received in connection with these 
knee disorders does not indicate that they were in any way 
related to service.  

As the veteran's knee disorders were not demonstrated in 
service or until many years thereafter, a plausible claim on 
the basis of continuity of symptomatology has not been 
presented.  Therefore, for his claim to be well grounded, the 
veteran would have to submit competent medical evidence of 
causality between incidents of service and the disability for 
which he is claiming service connection.  Grivois v. Brown, 6 
Vet. App. 136 (1994).  The veteran, in an attempt to provide 
such evidence, has submitted letters, dated in December 1996 
and April 1997, from his private physician, Randall R. 
Hardison, M.D.  Dr. Hardison related the veteran's medical 
history to include injuries of the knees in service and 
rendered an impression of severe tricompartmental degenerative 
arthritis in the knee with longstanding medial and lateral 
degenerative meniscal tears that obviously had been there for 
years.  He went on to state that he could not say for certain 
when this occurred, but that "it could conceivably have been 
dating back to even when he was in the service."  

Dr. Hardison's statement is not sufficient to establish a 
medical nexus between the veteran's knee disorders and 
service.  First of all, the statements were apparently based 
on the veteran's unsubstantiated history of knee injuries in 
service.  This recitation of history does not constitute 
competent medical evidence of a connection with service.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, the 
remarks that the conditions could conceivably have dated back 
to service is speculative and of little evidentiary value.  
It amounts to what in essence is "nonevidence" of an 
etiological relationship to service.  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  

The veteran has submitted a statement, dated in March 1997, 
from a man, [redacted], with whom he served.  Mr. [redacted] 
wrote that he has known the veteran since 1970 and remembered 
an episode during service when the veteran left a badminton 
tournament with a very swollen knee.  He believed that the 
veteran's current knee disorders dated from service.  It is 
also noted that the veteran has given sworn testimony to the 
effect that he believes that there is a relationship between 
service and his claimed disabilities.  However, both the 
veteran and Mr. [redacted] are laymen, and, as such, are not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As there is no medical evidence of a nexus between the 
veteran's bilateral knee disorders and his lengthy period of 
service, the claim is not plausible and must be denied.  

II.  Increased Ratings

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  A claim that a condition 
has become more severe is well-grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A.  Lumbosacral Strain

The veteran is claiming an increased rating for his service 
connected lumbosacral strain.  Service connection was 
established by rating decision dated in December 1972.  The 
current 20 percent rating was assigned at that time.  

An examination was conducted by VA in July 1996.  At that 
time, the veteran reported having had back pain since 1964 
and that his back hurt 90 percent of the time.  The pain was 
not aggravated by coughing or sneezing, but did radiate down 
either leg.  On examination the veteran walked with a limp on 
the right, but without a device for assistance.  He moved 
easily about the examination room, including mounting and 
dismounting the examination table.  He could not hop on 
either foot, but could heel and toe walk, partially squat and 
rise.  Forward flexion was to 60 degrees.  Backward extension 
was to 10 degrees.  He had full lateral flexion and full 
rotation, bilaterally.  Straight leg raising was negative.  
There was no sciatica and no tenderness.  There was no muscle 
spasm or muscle atrophy.  There were no sensory or motor 
deficits.  X-ray studies showed hypertrophic spur formations 
with anterior wedging, mild to moderate degenerative disc 
disease from L1 to S1, and degenerative arthritis from L3 to 
S1.  The diagnosis was degenerative joint disease of the 
lumbar spine.  

VA and private outpatient treatment records, covering many 
years through December 1997, show that the veteran had 
occasional complaints of low back pain, but that the majority 
of the treatment received was for disabilities unrelated to 
the current appeal.  

An examination was conducted by VA in December 1997.  At that 
time, the veteran stated that he took "mild" pain 
medication for his back, but did not remember the name of it.  
He said that he had pain daily, but that it "comes and 
goes."  He had occasional pain down the lateral aspect of 
the right thigh to above the knee.  He also had occasional 
tingling in both feet and on the toes.  Coughing and sneezing 
did not aggravate his back pain.  He did not know whether he 
had weakness or fatigability and did not use a back brace or 
ambulatory aids.  On physical examination, his gait was 
normal.  There was slight tenderness to palpation of the left 
paralumbar musculature and left posterior superior iliac 
spine region, but no tenderness about the buttocks and no 
muscle spasm.  There was a slight complaint of pain on 
midline percussion in the lower lumbar spine.  Deep tendon 
reflexes were active and symmetric bilaterally.  Straight leg 
raising was negative bilaterally.  Sensory examination to 
pinwheel was normal.  Muscle strength testing was within 
normal limits for his age.  Active range of motion was 
forward flexion to 40 degrees, backward extension to 20 
degrees, side bending to 10 degrees, bilaterally.  He had 
complaints of pain in the low back at the terminal degrees of 
motion.  X-ray studies showed severe degenerative arthritic 
changes of the lumbar spine.  The diagnosis was low back pain 
by history, origin remote, no functional impairment.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

The veteran is currently in receipt of a 20 percent rating 
for his low back disorder.  He has pain, arthritic changes 
and limited motion, but no muscle spasm.  He is able to bend 
forward to 40 degrees, he has not lost lateral motion, and 
has no abnormal mobility on forced motion.  Other than the 
arthritic changes, he has not met any of the criteria for a 
40 percent rating and, in fact, does not exhibit some 
symptoms necessary for his current rating.  The limitation of 
motion that is described in the most recent VA examination is 
not considered to be severe, as the veteran can flex forward 
to 40 degrees and bend backward to 20 degrees.  

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss) must be considered apart from and 
in addition to the appropriate Diagnostic Codes in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  There is no 
indication that the veteran has functional impairment due to 
pain that would effectively render him 40 percent disabled 
due to his back disorder.  This opinion is based primarily on 
the statement made by the examiner who most recently 
evaluated the veteran's back disorder who stated that there 
was no functional impairment.  It is also noted that the 
outpatient treatment records, both private and VA, do not 
show the repeated need for treatment of back complaints.  
While the Board recognizes the veteran's hearing testimony, 
to the effect that he has significant back pain despite 
numerous efforts to alleviate the problem through the use of 
magnetic pads, whirlpools and saunas, it is the opinion of 
the Board that the veteran's back disorder is properly rated 
at 20 percent.  Therefore, an increased rating is not 
warranted.  

B.  Deviated Nasal Septum

Service connection for a deviated nasal septum was granted by 
rating decision of the RO dated in December 1972.  The 
current noncompensable rating was assigned at that time.  

Review of the record shows that the veteran underwent nasal 
surgery at a private medical facility in April 1982.  At that 
time, the preoperative diagnosis was deviated nasal septum 
and ledge on bony nasal pyramid.  A septoplasty with rasping 
of the ledge was performed without complication.

Private outpatient treatment records show that the veteran 
seen in April and June 1993 for complaints related to his 
nose.  It was noted that he had a history of a nasal septum 
that deviated towards the left and that surgery for this had 
not been successful.  He was currently using an antihistamine 
or drying medication and denied any significant sinus 
infection or purulent drainage.  He stated that he simply 
could not sleep on his right side because the nose clogged up 
and he could not breathe.  Examination disclosed the septum 
to be deviated to the left.  He was referred for an ENT 
evaluation, which showed some deviation of the septum to the 
right, but this was not considered to be symptomatic.  The 
left inferior turbinate was hypertrophied and shrinking this 
would give the veteran a somewhat better airway.  Elevating 
the nasal tip gave marked improvement in breathing.  The 
examiner rendered an opinion that a significant portion of 
the veteran's breathing problem was a droopy nasal tip that 
occurred with advancing age.  It was noted that surgery could 
help this problem, but that it would leave a scar in the 
area.  There is no indication that the veteran underwent this 
surgical procedure.  

An examination was conducted by VA in July 1996.  At that 
time, he reported that he had either a running of his nose or 
crusting of discharge from his nose.  The examination report 
indicated that there was minimal deformity of the nose, which 
was otherwise normal.  The pertinent impression was history 
of sinusitis.  

For traumatic deviation of the nasal septum, with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, a 10 percent rating is warranted.  
38 C.F.R. § 4.97, code 6502.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's deviated nasal septum is not shown to obstruct 
50 percent of both of the nasal passages or to completely 
obstruct on side.  Therefore, the minimal requirements for a 
compensable rating have not been met.  Under these 
circumstances, the noncompensable rating continues to be 
warranted.  



ORDER

The claim for service connection for a bilateral knee 
disorder is denied.  Increased ratings for lumbosacral strain 
and for a deviated nasal septum are denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

